UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6998



PAUL NAGY,

                                               Plaintiff - Appellant,

          versus


MICHAEL ARTHUR SCHAEFER, DR.; DONNA           J.
TOMAWSKI; UNITED STATES OF AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-230-5-H)


Submitted:   August 20, 2002              Decided:   September 9, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul     Nagy appeals the district court’s order dismissing,

pursuant to 28 U.S.C.A. § 1915(e) (West Supp. 2002) this action

filed under the Federal Tort Claims Act and Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Nagy v. Schaefer, No.

CA-02-230-5-H (E.D.N.C. June 4, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2